          Case 6:19-cr-10146-JWB Document 1 Filed 10/09/19 Page 1 of 3




             UNITED STATES DISTRICT COURT
                                  District of Kansas
                                     (Wichita Docket)

UNITED STATES OF AMERICA,

                      Plaintiff,

              v.                                    CASE NO. 6:19-cr-10146-JWB

BRADLEY P. DAVIS,

                      Defendant.


                               INDICTMENT

       THE GRAND JURY CHARGES:

                                            Count 1

              POSSESSION OF A FIREARM BY A PROHIBITED PERSON
                      Unlawful User of a Controlled Substance
                        18 U.S.C. § 922(g)(3) and § 924(a)(2)

       On or about December 8, 2017, in the District of Kansas, the defendant,

                                    BRADLEY P. DAVIS,

knowing that he was an unlawful user of a controlled substance as defined in 21 U.S.C. Sec. 802,

did knowingly possess in and affecting commerce, any firearm and ammunition, said firearm and

ammunition having been shipped and transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2)
            Case 6:19-cr-10146-JWB Document 1 Filed 10/09/19 Page 2 of 3




                                              Count 2

                  POSSESSION, WITH THE INTENT TO DISTRIBUTE,
                A CONTROLLED SUBSTANCE -- METHAMPHETAMINE
                         21 U.S.C. § 841(a)(1) and 841(b)(1)(B)

       On or about December 8, 2017, in the District of Kansas, the defendant,

                                      BRADLEY P. DAVIS,

knowingly and intentionally possessed, with the intent to distribute 5 grams or more of

methamphetamine, a controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(B).


                                 FORFEITURE ALLEGATION

       1.      The allegations contained in Counts 1 - 2 of the Indictment are hereby realleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).

       2.      Upon conviction of the offense identified in Counts 1- 2 , the defendant,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title

28, United States Code, Section 2461(c), any firearm involved the commission of the offenses,

including, but not limited to:

               a.      One Springfield Armory 45 ACP pistol, serial number S3247548;

               b.      One IMI .40 caliber pistol, serial number 32311089.




                                                  2
          Case 6:19-cr-10146-JWB Document 1 Filed 10/09/19 Page 3 of 3




       All pursuant to Title 18 United States Code, Section 924(d) and Title 28, United States

Code, Section 2461(c).



                                                       A TRUE BILL.


October 9, 2019                                        s/Foreperson
DATE                                                   FOREPERSON OF THE GRAND JURY




s/Stephen R. McAllister
STEPHEN R. McALLISTER,
Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Stephen.mcallister@usdoj.gov




                         It is requested that the trial be held in Wichita, KS




                                                  3
